DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 16 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a system which falls within the statutory category of a machine. The claim(s) recite(s) the limitations of “compare one or more received magnetic field patterns corresponding to the received magnetic field strengths and directions to the one or more reference magnetic field patterns corresponding to the electronic device model; infer a condition of the electronic device by selecting a best fit between the one or more received magnetic field patterns and the one or more reference magnetic field patterns”. The limitation of compare one or more received magnetic field patterns, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the microprocessor being configured to execute computer instructions”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “microprocessor being configured to execute computer instructions” language, the claim encompasses a user simply comparing one or more received magnetic field patterns… and directions to the one or more reference magnetic field patterns in his/her mind. The mere nominal recitation of a generic microprocessor does not take the claims limitation out of the mental processes grouping. Thus, the claim recites a mental process. The limitation of “infer a condition…” as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
The claim recites a combination of additional elements including output the inferred condition to the user via the user interface. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “the microprocessor being configured to execute computer instructions”.  The claim recites no more than mere instructions to implement an abstract idea or other exception on a generic computer components.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 1 is ineligible under 35 USC 101.

Dependent Claims(s) 2 – 4, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.



Particularly:
Regarding Claim 2, output control signals via a device interface is considered more than an abstract limitation, but not a practical application because it is insignificant post solution activity (see Electric Power Group v. Alstrom, 30 F.3d 1350, and TLI Communications, 823 F.3d at 612-13 display results of analyzed information is consider insignificant post solution activity).
Regarding Claim 3, control signals are slected to control the electronic device is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claim 4, the system performs the triage based on comparing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.

The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 

Allowable Subject Matter
Claims 5 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 5, the prior art of record does not teach claimed limitation: “a magnetometer array including a plurality of magnetometers aligned to receive an instantaneous magnetic field pattern from an electronic device in a magnetic field measurement region; and a test circuit configured to receive signals or data from the magnetometer array and to output, to an analysis device, magnetic field data corresponding to the received signals or data” in combination with all other claimed limitations of claim 5.
Regarding Claims 6 – 16, the claims are allowed as they further limit allowed claim 5.

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 1. Therefore, no prior art rejection for claim 1 is presented in this action. However, Claims 1 – 4 are rejected under 35 U.S.C. 101. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hautala et al. (US 11,334,830 B2) suggests an electronic document that includes at least one application program that is automatically initiated by a crisis event alert, the electronic document containing: (a) at least one first interactive display that includes a first graphical user interface of a predefined framework that includes a command structure and a timeline that includes user actions at a predefined pace for a crisis management procedure (see claim 1).
Lynde et al. (US 2021/0278482 A1) discloses a method, comprising: receiving an electronic device on a test platform of an electronic circuit triage system; measuring a magnetic field pattern from the electronic device; comparing the measured magnetic field pattern to one or more reference magnetic field patterns; determining a condition of the electronic device based on the comparison of the measured magnetic field pattern to the one or more reference magnetic field patterns; and outputting an indication of the condition to a user (see claim 1).
Hresko et al. (US 2017/0296056 A1) teaches the device is in an invalid operating mode, at least one of one or more response buttons are stuck and a response button signal error has occurred, at least one of one or more patient parameters is deemed corrupted, an update of the one or more patient parameters has failed, the at least one of the electrode assembly and the controller is deemed inoperative, and the device fails a pulse test (see claim 60).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        10/7/2022